DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed 10/20/2021, in response to the non-final rejection, are acknowledged and have been fully considered. Applicant’s amendment has canceled the withdrawn claims. Claims 1, 2, 4, and 9 are pending and have been examined on the merits.
Any previous rejection or objection not mentioned herein is withdrawn.
	
	
EXAMINER’S COMMENT
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment is considered to correct merely formal matters, not affecting the scope of the claims.

 In the Claims:

	In claim 1 at line 10, the term  “~80”  has been amended to recite the phrase  --about 80--.


Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
The cited reference of EP 2 444 081 B1 (PARENTEAL, A.S.; see entire document) is considered the closest art teaching Boswellia sp. and CBD extracts for treating inflammatory conditions (e.g. see paragraphs [0009]-[0012], and [0038]) in general; however does not tech of suggest the combinations or the effective amounts in a topical composition, as instantly claimed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant invention as claimed is drawn to a composition comprising effective amounts of: Caprylic/capric triglyceride, Aloe barbadensis leaf juice, Stearic acid, Glycerol monostearate, Trietanolamine, Vitamin E, Olive europaea Fruit 0il, Glycerol, Acrylates/C10-30 alkyl acrylate crosspolymer, Calendula officinalis Flower Extract, Phenoxyethanol, and water, and amounts of decarboxylated Cannabis sativa extract (containing 0.25% CBD) and non-carboxylated Cannabis sativa extract (containing 0.25% CBDA), wherein the Cannabis sativa extract comprises about 80 00 of CBDA from the total cannabinoids, and THC is less than 0.10%  -  which such a composition is not taught or reasonably suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, and 9 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655